Mathews, J.,
delivered the opinion of the court.
This is a suit to recover from the defendant the value of certain labor done and materials furnished in building several houses, which the plaintiff undertook to construct and finish for prices fixed by contracts which are alleged to *659have been violated by the defendant in forbiding the undertaker to proceed to complete the works agreed on, after he progressed in the undertaking nearly to its completion, &c. The court below gave judgment for the plaintiff, from which the defendant appealed.
where a person contracts houses for a cerní n price payviádsf1 amfd diTbef¿?eSthe m™ edifices, and it is in proof the work "ys ,wo|i exocut™d quantum meruit.
The decision of the cause depends mainly on matters of fact. The evidence is somewhat contradictory, as generally happens in cases of this kind.
The court below concluded from the whole testimony, giving to each part such right as was considered reasonable, that the contract had been violated by the conduct of the defendant, and was no longer binding on the parlies, and } ° ° that the plaintiff was consequently entitled to recover as on quantum meruit the value of the work by him actually done and the costs of materials furnished. By a calculation in pursuance of these premises the sum due by the appellant was ascertained and judgment accordingly rendered, *■* JO oj We have examined the testimony and the law of the case, and are unable to discover any error either in the principles assumed or the conclusions of the court below.
It is therefore ordered, &c. that the judgment of the District Court be affirmed with costs.